                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ADRIENNE LUNG                                                             PLAINTIFF

v.                         CASE NO. 3:21-CV-00091-BSM

ARKANSAS METHODIST MEDICAL CENTER                                       DEFENDANT

                                       ORDER

      This case is dismissed with prejudice pursuant to the notice of dismissal filed by

Adrienne Lung [Doc. No. 6]. See Fed. R. Civ. P. 41(a)(1)(A)(i).

      IT IS SO ORDERED, this 30th day of June, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
